This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2012).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A13-1776

            In re the Marriage of: Anne Elizabeth Castle-Heaney, petitioner,
                                      Respondent,

                                          vs.

                                Bruce Edward Heaney,
                                     Appellant .

                              Filed September 22, 2014
                              Reversed and remanded
                                    Hooten, Judge

                              Scott County District Court
                               File No. 70-FA-11-28455

Anne Elizabeth Castle-Heany, Prior Lake, Minnesota (pro se respondent)

John Thomas Burns, Jr., Burnsville, Minnesota (for appellant)

      Considered and decided by Connolly, Presiding Judge; Johnson, Judge; and

Hooten, Judge.

                        UNPUBLISHED OPINION

HOOTEN, Judge

      Appellant-father argues that the district court erred by awarding respondent-

mother sole physical custody of their two youngest minor children without making

adequate findings of fact. Respondent-mother also appeals, contending that the district

court erred in determining the amount and duration of her spousal-maintenance award.
Because the district court based its spousal-maintenance award on errors of law and

failed to make the necessary findings of fact regarding its custody and spousal

maintenance determinations, we reverse and remand.

                                        FACTS

      Appellant Bruce Heaney and respondent Anne Castle-Heaney married in 1991.

The parties separated, and Anne petitioned for divorce in October 2011. Among other

issues, the parties disputed the physical custody of the parties’ minor children: E., M.,

and C., who were, at the time of the bench trial in December 2012, 17, 13, and 9 years

old, respectively. The parties’ oldest child, Matthew, was 19 years old and had lived with

Bruce since the separation.

      The parties agreed to joint legal custody of the minor children, but each sought

sole physical custody. Anne testified that she would reluctantly accept joint physical

custody. Bruce was against joint physical custody.

      Dr. Michelle Millenacker was appointed as a neutral custody evaluator.            Her

written report provides that E., who was especially close to Matthew, wanted to live with

her father on a full-time basis. E. told Dr. Millenacker that “[s]he does not particularly

get along with [M.] as they have such divergent interests,” but that “[s]he and [C.] are

able to enjoy time together when they go shopping.”

      M. confirmed that while he “does not always get along well with [E.] and [that]

they do not spend a lot of time together,” “he enjoys watching a movie with her.” M.

also indicated that he enjoyed playing computer games with C. M. told Dr. Millenacker

that he preferred to spend time with his father and brother “because he misses them.”


                                            2
       C. told Dr. Millenacker that she wanted to increase her parenting time with her

father so that she would be with him every weekend instead of every other weekend.

According to Dr. Millenacker, C. “probably has the best relationship with her mother out

of all of the kids,” but that she “would be devastated not to be with her siblings because

her siblings are her support group.” Dr. Millenacker opined that C. “needs to be with her

siblings” and that “[t]hose kids need to be together.”

       Dr. Millenacker noted that Anne’s “level of anger and physical aggressiveness

towards the children is concerning,” recognizing that “[t]here are a number of similarities

between the older three children’s experiences with their mother,” in that “[s]he has been

physically aggressive to all of them, yelled at them and has tried to thwart normal

adolescent development and independence.” “Also of concern [to Dr. Millenacker] is

that out of the parties’ four children, three have expressed a desire to live with their father

on a full-time basis.” According to Dr. Millenacker, “[t]his was never a case where one

or both wanted joint physical custody.” She opined that joint physical custody would not

be ideal and that she viewed “this as a case where one [parent] needs to have sole

physical custody.” Dr. Millenacker recommended that Bruce be granted sole physical

custody of all the minor children because he “is more encouraging of the kids” while

Anne has “a punitive style.”

       Dr. Susan Phipps-Yonas reviewed Dr. Millenacker’s report and conducted a

second custody evaluation.        According to Dr. Phipps-Yonas’s written report, E.

“indicated that she wants to live at her father’s home on a full time basis and see her

mother only when she so chooses.” Dr. Phipps-Yonas stated that Anne’s “relationship


                                              3
with [E.] is seriously strained and shows signs of dysfunction that go beyond typical

mother/adolescent-daughter problems.”

      M. desired more time with Bruce but did not convey to Dr. Phipps-Yonas that he

wanted to live with Bruce full-time. Dr. Phipps-Yonas opined that Anne’s “relationship

with [M.] is adequate at this point in time, but [that] she may need to change the manner

in which she parents teenagers.”

      Dr. Phipps-Yonas stated that C. “did not want to offer any preference although she

believes it would be best for her to be on the same schedule as her older siblings.” Dr.

Phipps-Yonas opined that Anne “does have a close and loving connection with [C.]” and

that their “relationship is very solid and healthy.” Dr. Phipps-Yonas testified that “even

though [C. is] not particularly close to [E.] and [M.], she appreciates . . . the nature of

their sibling relationships, which . . . is why she doesn’t somehow want to . . . be one

place when they’re somewhere else.”

      According to Dr. Phipps-Yonas, the minor children “adore their older brother” and

believe that Matthew is “by far the best sibling in the family.”        Dr. Phipps-Yonas

observed “some rivalries and conflicts amongst these three youngsters, but they do not

seem to be serious in nature and could likely be easily modified with some professional

help.” Dr. Phipps-Yonas opined that “it might well be detrimental to [the] children were

one parent granted sole authority over the [children’s] upbringing.” She testified that

doing so “would in effect say that one parent is devalued relative to the other

and . . . [that it] wouldn’t resolve at all the underlying issues.” Dr. Phipps-Yonas was




                                            4
concerned with either parent having sole physical custody of the children.            She

recommended that the parties be awarded joint physical custody.

       The parties also disputed the amount and duration of spousal maintenance. At the

time of trial, Anne was 51 years old and was earning $14.27 per hour as a teacher’s

assistant.   She worked about 25 hours per week.          A vocational and psychological

evaluation was conducted and admitted as evidence. Also admitted was evidence of the

parties’ paystubs, tax returns, and expense budgets.

       In April 2013, the district court awarded sole physical custody of E. to Bruce and

sole physical custody of M. and C. to Anne. The district court ordered Bruce to pay

$1,461 in monthly child support beginning on July 1, 2013. The district court also

ordered Bruce to pay temporary spousal maintenance for five years beginning on April 1,

2013: $1,800 per month for the first two years; $1,300 per month for year three; $800 per

month for year four; and $500 per month for year five.

       Bruce moved for amended findings of fact and conclusions of law, arguing that,

among other issues, the district court’s findings are “incomplete” and that “[n]o one has

recommended that custody be split and [for Anne to] have sole physical custody of [M.]

and [C.].” Bruce requested the district court to grant him sole physical custody of M. and

C. Anne also moved for amended findings of fact and conclusions of law, contending

that, among other issues, the district court erred by not awarding permanent spousal

maintenance.

       At the hearing on the motions, the district court stated:




                                              5
              I saw a big difference, and I think the evaluators did too, with
              [the] teenagers and [the] two younger kids. Go back over all
              these reports and see what Millenacker and Phipps-Yonas
              said about [C.] and [M.] It’s different. . . . [Y]ou cannot rule
              teenagers with an iron fist. . . . And if the same thing happens
              with [M.] and [C.], you’ll see them leave and they’ll go to
              their dad’s.

       The district court amended findings unrelated to the children’s custody and

spousal maintenance. Bruce appeals the custody determination. Anne, by notice of

related appeal, challenges the spousal-maintenance award.

                                     DECISION

                                             I.

       We first note that, contrary to Bruce’s characterization, the district court’s custody

award of E. to Bruce and M. and C. to Anne does not involve a split-custody situation

warranting a higher level of scrutiny. See Rinker v. Rinker, 358 N.W.2d 165, 168 (Minn.

App. 1984) (“While split custody decisions may be made within the discretion of the

[district] court, they are viewed as unfortunate and are carefully scrutinized.” (quotation

omitted)). At the time that the district court issued its amended findings, E. was 18 years

old. E. is now 19 years old. Accordingly, there is no longer jurisdiction to determine

E.’s custody, and that issue is moot. See Minn. Stat. § 518.17, subd. 3 (a) (1), (2) (2012)

(directing the district court, upon the dissolution of a marriage, to address the legal and

physical custody of “the minor children of the parties”) (emphasis added); Minn. Stat.

§ 645.45 (14) (2012) (defining a “minor” as an individual under the age of 18); see also

Minn. Stat. § 518D.102(c) (2012) (defining “child” under the Minnesota Uniform Child

Custody Jurisdiction and Enforcement Act as “an individual who has not attained 18


                                             6
years of age”); Minn. Stat § 518D.201(a), (b) (2012) (providing the “exclusive

jurisdictional basis for making a child custody determination by” a Minnesota court).

The sole issue before us is the physical custody of M. and C. Because their custody was

awarded to Anne, this case does not present a split-custody situation

         Turning to the merits, Bruce argues that the district court abused its discretion

because its custody determination is unsupported by sufficiently specific findings. We

agree.

         A child-custody decision must be based on the best interests of the child. Minn.

Stat. § 518.17, subd. 3(a) (2012). When examining the best interests of a child, the

district court must consider the relevant factors specified in Minn. Stat. § 518.17, subd. 1

(2012). We review a custody determination for an abuse of discretion. Pikula v. Pikula,

374 N.W.2d 705, 710 (Minn. 1985). “[I]t is especially important that the basis for the

[district] court’s decision be set forth with a high degree of particularity if appellate

review is to be meaningful.” Wallin v. Wallin, 290 Minn. 261, 267, 187 N.W.2d 627, 631

(1971). As the supreme court has held:

               [T]he family court must make written findings which
               properly reflect its consideration of the factors listed in
               [Minn. Stat. §] 518.17, subd. 1. Such findings would (1)
               assure consideration of the statutory factors by the family
               court; (2) facilitate appellate review of the family court’s
               custody decision; and (3) satisfy the parties that this important
               decision was carefully and fairly considered by the family
               court.

Rosenfeld v. Rosenfeld, 311 Minn. 76, 82, 249 N.W.2d 168, 171 (1976).




                                              7
       Here, in discussing the best-interests factors, the district court stated that “[e]ach

parent has demonstrated the ability to adequately provide for the children’s” needs,

“[e]ach parent has the ability and temperament to act as the primary caretaker of the

children,” “[t]he children are well cared for by each,” “[t]he children love and are loved

by each of their parents,” “[b]oth parents participate in various activities with the

children,” “[t]he children are adjusted to both of their homes,” “[b]oth of the homes

adequately meet the needs of the children,” “[b]oth [parents] can provide adequate living

arrangements,” “[t]he parties each have the capacity to provide the children with love,

affection and guidance,” and “[t]he parties share similar backgrounds.” The district court

also recognized that the children “are more relaxed, comfortable and engaged with one

another in their father’s home,” and that Anne “seems to have trouble controlling her

emotions and it affects the children” and “has attempted to limit [Bruce’s] contact with

the children in a minor way since the separation.”

       We agree with Bruce that the district court’s order awarding sole physical custody

of M. and C. to Anne lacks sufficient particularity so as to facilitate appellate review and

satisfy the parties that the district court carefully and fairly considered its decision.

While the district court listed the best-interests-of-the-child factors and made some

relevant factual findings as to each factor, the district court’s order failed to state how

consideration of the best-interests factors impacted its decision or explain why it awarded

Anne, rather than Bruce, sole physical custody of the minor children. The district court’s

findings indicate that both parents could adequately care for the children, but Anne has

shortcomings as a parent. Based on its comments at the motion hearing, the district court


                                             8
appears to have based its decision in part on the belief that Anne’s relationships with M.

and C. are healthier than her relationships with Matthew and E. But the fact that Anne

has adequate relationships with M. and C. does not necessarily mean that it would be in

the best interests of M. and C. for Anne, rather than Bruce, to have sole physical custody

of them. And in a situation where siblings are involved, the district court must consider

“the interaction and interrelationship of the child with . . . siblings . . . who may significantly

affect the child’s best interests.” Minn. Stat. § 518.17, subd. 1(5). The parties presented

ample evidence of the siblings’ relationships with each other. We cannot tell from the

district court’s order whether it considered this evidence or other evidence related to the

best-interests factors.

       Moreover, the need for particularized findings is crucial here because the district

court rejected the recommendations of two custody evaluators. Although a custody

evaluation “may be disregarded when outweighed by other evidence,” Pikula, 374
N.W.2d at 712, the rejection of an evaluation “enlarges the need for particularized

findings,” Lawver v. Lawver, 360 N.W.2d 471, 473 (Minn. App. 1985). Here, Dr.

Millenacker recommended that sole physical custody of M. and C. be granted to Bruce,

and Dr. Phipps-Yonas recommended that Bruce should share custody. Neither evaluator

recommended that Anne should have sole physical custody of the minor children.

Although the district court has discretion to disregard the evaluations, it must explain

what other evidence outweighs the recommendations of the custody evaluators. The

district court failed to do so here.




                                                9
       For these reasons, we must reverse the award of sole physical custody of M. and

C. to Anne and remand this matter to the district court for reconsideration due to its

failure to provide sufficient findings of fact to support such award. On remand, the

district court is to evaluate and weigh the best-interests factors, make a custody

determination, and set forth adequate findings in support of such determination. We

emphasize that our decision does not address the merits of the district court’s prior

custody award, but is based only upon our inability to review the award in light of the

district court’s insufficient findings. Therefore, on remand, the district court has the

discretion to re-instate its prior custody award, or make any other custody award that is in

the best interests of the children, so long as the award is supported by sufficient findings

and the law.

                                            II.

       Anne argues that the district court abused its discretion in determining the spousal-

maintenance award. We agree.

       A district court must consider eight relevant factors in deciding the amount of

spousal maintenance and whether to award it on a permanent basis.              Minn. Stat.

§ 518.552, subd. 2 (2012).      “A district court generally has broad discretion in its

decisions regarding spousal maintenance.          The standard of review in spousal-

maintenance determinations is whether the district court abused its discretion by

improperly applying the law or making findings unsupported by the evidence.” Melius v.

Melius, 765 N.W.2d 411, 414 (Minn. App. 2009) (citation omitted). A district court

abuses its discretion if its factual findings are not sufficiently detailed.     Stevens v.


                                            10
Stevens, 501 N.W.2d 634, 636–37 (Minn. App. 1993). “Even where the record supports

the [district] court’s decision, the failure to make specific findings compels a remand.”

Id. at 637.

       Relevant factors for determining maintenance include the parties’ incomes and

expenses. Minn. Stat. § 518.552, subd. 2(a), (g). Here, the district court determined:

“[Anne] has a gross monthly income of $1,391.33 and reasonable monthly living

expenses of $5,552. [Bruce] has a gross monthly income of $9,879.23 and reasonable

monthly expenses of $4,720.” On appeal, the parties do not dispute the district court’s

findings regarding their gross monthly incomes or Anne’s reasonable monthly living

expenses.

       But, Anne argues that the district court improperly calculated Bruce’s monthly

living expenses by including “expenses attributed to the parties’ adult son, Matthew.”

It’s unclear how the district court calculated Bruce’s expenses, but the finding of $4,720

almost matches the total from Bruce’s submitted expense schedule, which includes a line

item of $200 for “Matthew.” The record provides no clarification of this line item. In

any event, we have held that the district court “must fairly determine maintenance

without considering the needs of the adult children in setting the amount of

maintenance.” Musielewicz v. Musielewicz, 400 N.W.2d 100, 103 (Minn. App. 1987),

review denied (Minn. Mar. 25, 1987).         Accordingly, the district court abused its

discretion by including Matthew’s expenses in the calculation of Bruce’s reasonable

living expenses.




                                           11
      Anne also complains that the district court erred by awarding only $1,800 per

month in spousal maintenance for the first two years and by setting a reduction in the

amount of future maintenance, arguing that “such a result clearly does not balance [her]

need with Bruce’s ability to pay.”     Based on the district court’s determinations on

incomes, expenses, child support, and spousal maintenance, Anne would have a monthly

shortfall of $889.67, while Bruce would have a monthly surplus of $1,916.23.1 But, a

maintenance award generating a budgetary shortfall for one or both parties does not

automatically render the award of spousal maintenance an abuse of discretion.          See

Ganyo v. Engen, 446 N.W.2d 683, 687 (Minn. App. 1989) (upholding spousal-

maintenance award that resulted in shortfall for husband). Indeed, there are numerous

other factors to be considered in addition to the parties’ incomes and expenses that are to

be considered in the determination of an equitable spousal-maintenance amount. See

Minn. Stat. § 518.552, subd. 2.

      Even so, the district court’s discussion on spousal maintenance fails to explain

how other factors contributed to its determination. We cannot tell from the decision how

the district court arrived at its maintenance amount and schedule. Moreover, the district

court improperly used gross income in determining maintenance. A district court “must

make a determination of the payor spouse’s net or take-home pay.”             Kostelnik v.

Kostelnik, 367 N.W.2d 665, 670 (Minn. App. 1985), review denied (Minn. July 26,


1
  Anne: $1,391.33 (gross income) + $1,461 (child support) + $1,800 (maintenance) =
$4,652.33 (total monthly income) – $5,552 (expenses) = $899.67 shortfall.
  Bruce: $9,897.23 (gross income) – $1,461 (child support) – $1,800 (maintenance) –
$4,720 (expenses) = $1,916.23 surplus.

                                            12
1985). Here, the district court used the parties’ gross monthly incomes even though there

was ample evidence of the parties’ income tax liabilities, including their paystubs and tax

returns. Accordingly, the district court abused its discretion by both failing to explain its

decision and using gross income.

       Finally, Anne argues that the district court erred by not awarding permanent

spousal maintenance. The duration of maintenance must be determined by considering

the same eight factors for determining the amount of maintenance.                 Minn. Stat.

§ 518.552, subd. 2. “Where there is some uncertainty as to the necessity of a permanent

award, the court shall order a permanent award leaving its order open for later

modification.” Minn. Stat. § 518.552, subd. 3 (2012).         The statute “requires that a

[district] court order permanent maintenance if the court is uncertain that the spouse

seeking maintenance can ever become self-supporting.” Aaker v. Aaker, 447 N.W.2d
607, 611 (Minn. App. 1989), review denied (Minn. Jan. 12, 1990).

       Here, the district court determined that Anne “is currently unable to provide

adequate self-support and support for the minor children through her current

employment.”      The district court also noted Anne’s “spotty employment history

throughout the marriage, . . . time away from the workforce, lack of some minor job skills

and training, and . . . minor physical limitations.” Despite the district court’s recognition

of Anne’s employment limitations, the district court again failed to explain how the

statutory factors contributed to its decision to reject Anne’s request for permanent spousal

maintenance. For this reason as well, the district court abused its discretion.




                                             13
      Because the district court determined the spousal-maintenance award by

improperly including Matthew’s expenses in determining Bruce’s monthly expenses and

by using the parties’ gross incomes, instead of their net incomes, and because the district

court did not provide adequate findings in support of its denial of Anne’s request for

permanent spousal maintenance, we reverse the district court’s order with respect to the

spousal-maintenance award and remand for further consideration consistent with this

decision. On remand, the district court has the discretion to reopen the record and

determine whether, and what, additional evidence should be considered to reach an

equitable outcome.

      Reversed and remanded.




                                            14